DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species of FIG. 14-37 and claims 1-22  in the reply filed on 09/15/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “SELF-POWERED WIRELESS SWITCH WITH MICRO GENERATOR AND APPLICATIONS THEREOF”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4,7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WIPO PCT WO 2015027803A1 hereinafter “Liu”) in view of Grassl (US PG pub 20050275581 hereinafter “Grassl”). 
Re-claim 1, Liu discloses a self-powered wireless switch (1) for an electronic control system operatively linked with one or more electronic devices (Page 4, L.129-134), comprising: a control panel (15) arranged to generate a wireless control signal (Page 4, L.135-136);  a switch panel (12,13), arranged to be actuated to generate a mechanical energy, comprising a base panel (13) and one or more cover panels (12) spacedly supported on said base panel such that said base panel is able to be actuated upon an actuation of said one or more cover panels (12 is a rocker, being moved up and downs); a micro generator (14) electrically linked to said control panel (15) and arranged to be activated by said base panel (13) while said base panel being actuated to transform a mechanical energy into an electrical energy to power said control panel (15) so as to activate said control panel in a battery-less manner (page 4, L.139-143); and  a supporting panel (annotated Fig.1)  serving as a base housing (base to housing generator 14) to house said micro generator (14)  and said control panel (15) , wherein said base panel is movably assembled with said supporting panel (annotated Fig.1), wherein said micro generator (14)  is responsive to each of said one or more cover panels (12), such that when one of said one or more cover panels is actuated, said micro generator is activated by said base panel to generate electrical energy (generator 14 is actuated by 12,covers).

    PNG
    media_image1.png
    628
    531
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    449
    496
    media_image2.png
    Greyscale

Liu fails to explicitly teach that a control module comprising one or more activators arranged below said one or more cover panels correspondingly; one of said one or more activators of said control module corresponding to said cover panel being actuated is activated and said control panel receives a control command from said control module and sends out the wireless control signal in response to the control command to the electronic control system.  
However, Grassl teaches a control module (annotated Fig.4) comprising one or more activators (3) arranged below said one or more cover panels (2) correspondingly; one of said one or more activators (3) of said control module corresponding to said cover panel (2) being actuated is activated (3 is sensor being activated) and said control panel (2) receives a control command from said control module (annotated Fig.2) and sends out the wireless control signal in response to the control command to the electronic control system (P[0027], electronic system emitting wireless signal using sensors 3, activator due to activation from actuating panel).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein a control module comprising one or more activators arranged below said one or more cover panels correspondingly; one of said one or more activators of said control module corresponding to said cover panel being actuated is activated and said control panel receives a control command from said control module and sends out the wireless control signal in response to the control command to the electronic control system as suggested by Grassl  to provide energy-autonomous wireless and perform more than one function for better efficiency (Grassl, P[0005]).

    PNG
    media_image3.png
    589
    544
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    573
    472
    media_image4.png
    Greyscale

Re-claim 2, Liu as modified discloses the self-powered wireless switch, as recited in claim 1, further comprising an elastic element (141) having one end coupled with said micro generator (14) and another end coupled with said supporting panel (bottom plate, 13), such that after said switch panel (12) is actuated, said elastic element restores said micro generator and said switch panel to initial forms thereof so that said self-powered wireless switch returns to an initial condition thereof (Page 8, L.290-305, rocker 12 wings, magnet moved downward and upwards along with the elastic member which causes movement, elastic member in Page 6, L.220-235, 141 drives up and down movement of magnet group 144 which moved swings rocker).  
Re-claim 3, Liu as modified discloses the self-powered wireless switch, as recited in claim 2, wherein after said switch panel (12) is actuated, said micro generator (14) is moved and restored to the initial form thereof by said elastic element (141) that generates electrical energy again (Elastic structure Page 6, L.220-235, 141is having elastic deformation and0 rebounds during up and down movement of magnet grout, therefore, goes to original location).  
Re-claim 4, Liu as modified discloses the self-powered wireless switch, as recited in claim 1 above. 
Liu as modified fails to explicitly discloses wherein said one or more activators are arranged corresponding to said one or more cover panels respectively for controlling the same electronic device or the different electronic devices respectively.  
However, Grassl discloses wherein said one or more activators (3) are arranged corresponding to said one or more cover panels (2) respectively for controlling the same electronic device or the different electronic devices (control switches have 2 actuating panel which control different devices, cut power supply to load, or the like, like service switch ,see P[0002]),  respectively. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein said one or more activators are arranged corresponding to said one or more cover panels respectively for controlling the same electronic device or the different electronic devices respectively as suggested by Grassl  to provide energy-autonomous wireless switch and perform more than one function for better efficiency  and actuate different switches for service or interrupt load, or open voltages supply to load a(Grassl, P[0002-0005]).
Re-claim 7, Liu as modified discloses the self-powered wireless switch, as recited in claim 1, wherein said micro generator (14) comprises a magnet assembly (1442) and a coil assembly (147) which are arranged to be moved in relation to each other to transform the mechanical energy from said switch panel 12) to electrical energy for powering said control panel so as to activate said control panel in a battery-less manner (using generator 14 to move up and down).  
Re-claim 12, Liu as modified disclose the self-powered wireless switch, as recited in claim 1.
Liu fails to disclose wherein said control module further comprises a control circuit board to electrically connect said activators with said control panel, such that when one of said activators is actuated, said control panel is able to receive the corresponding control command.  
However, Grassl teaches said control module (annotated Fig.4) further comprises a control circuit board (P[0009], printed circuit board) to electrically connect said activators (sensor, 3, see P[0009]) with said control panel, such that when one of said activators is actuated (sensor 3 are actuated), said control panel (2, see Fig.4) is able to receive the corresponding control command (P[0027], electronic system emitting wireless signal using sensors 3, activator due to activation from actuating panel).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein control module further comprises a control circuit board to electrically connect said activators with said control panel, such that when one of said activators is actuated, said control panel is able to receive the corresponding control command as suggested by Grassl  to provide energy-autonomous wireless and perform more than one function for better efficiency (Grassl, P[0005]).
Re-claim 13, Liu as modified disclose the self-powered wireless switch, as recited in claim 1.
Liu fails  to disclose wherein an actuation of at least one of said one or more cover panels actuates at least one of said activators correspondingly before an actuation of said micro generator for electrifying, and thus once said micro generator generates electricity, said control panel is capable of receiving the corresponding control command from said activator being actuated.  
However, Grassl teaches an actuation of at least one of said one or more cover panels actuates (2) at least one of said activators (3)correspondingly before an actuation of said micro generator (1, via dead-center mechanism, energy supply is ensured see P[025]) for electrifying, and thus once said micro generator generates electricity (P[0025), said control panel (with board) is capable of receiving the corresponding control command from said activator (3, from sensor), being actuated (P[0027], electronic system emitting wireless signal using sensors 3, activator due to activation from actuating panel).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein an actuation of at least one of said one or more cover panels actuates at least one of said activators correspondingly before an actuation of said micro generator for electrifying, and thus once said micro generator generates electricity, said control panel is capable of receiving the corresponding control command from said activator being actuated as suggested by Grassl  to provide energy-autonomous wireless and perform more than one function for better efficiency, yet provide energy supply to system(Grassl, P[0005,0025]).
Re-claim 14, Liu as modified discloses the self-powered wireless switch, as recited in claim 1, wherein said switch panel (12, 13) further comprises a pusher arm (121, or parts of 12, or 13)configured to actuate said micro generator(14, is actuated by 12 which includes arms and other components).
Re-claim 15, Liu teaches method of generating wireless control signal via a self-powered wireless switch (1) which comprises at least one micro generator (14) and one or more cover panels (12) each of which is configured to actuate said same micro generator (14, (page 4, L.139-143) comprising the steps of: (a) in responsive to an actuation of anyone of said one or more cover panels (12), a corresponding sensor is activated by said one of the one or more cover panels (12) to electrify a circuit for generating a command (14,command sending wireless command); (b) actuating a base panel (13) of a switch panel (annotaedFig.4) upon the actuation of said one of the one or more cover panels (12) of said switch panel to actuate said same micro generator (14) to generate electrical energy (Page 4, L.129-150); and (c) sending out, from said control panel, a wireless control signal corresponding to the command of said corresponding activator.  
Page 5 from Liu states that wireless signal is sent out from actuated signal of actuated signal using the control board switch senses the signal and sends it out to external electrical products, see Page 4, L.134-139) 


    PNG
    media_image5.png
    583
    818
    media_image5.png
    Greyscale

Liu fails to explicitly teach a corresponding activator of one or more activators is activated by said one of the one or more cover panels to electrify a circuit for generating a command.
However, Grassl teaches a corresponding activator (3) of one or more activators is activated by said one of the one or more cover panels (2, see Fig.1 and Fig.2,on top of 3) to electrify a circuit for generating a command (P[0009]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein a corresponding activator of one or more activators is activated by said one of the one or more cover panels to electrify a circuit for generating a command as suggested by Grassl  to provide energy-autonomous wireless and perform more than one function for better efficiency (Grassl, P[0005]).
Re-claim 16,  Liu as modified teaches the method, as recited in claim 15, 
However, Liu fails to explicitly teach wherein said control module further comprises a control circuit board to electrically connect said one or more activators with said control panel, such that when one of said one or more activators is actuated, said control panel is able to receive the command correspondingly, wherein the step (c) further comprises the steps of: (c1) at the time said micro generator generates electricity, receiving the command correspondingly from said circuit, and (c2) sending the wireless control signal by said control panel according to the command for controlling an electronic device.  
However, Grassl teaches wherein said control module (Fig.4) further comprises a control circuit board (circuit board for generating commands, P[0009]) to electrically connect said one or more activators (3) with said control panel (panel having circuit board), such that when one of said one or more activators (3) is actuated, said control panel is able to receive the command correspondingly (command from sensor), wherein the step (c) further comprises the steps of: (c1) at the time said micro generator generates electricity, receiving the command correspondingly from said circuit, and (c2) sending the wireless control signal by said control panel according to the command for controlling an electronic device (2, see Fig.1 and Fig.2,on top of 3) to electrify a circuit for generating a command (P[0009], See P[0011], actuating panel rocker button rocker switch touch panel Each actuating panel, which may be in the form of, for example, a rocker button, a rocker switch or a touch panel, excites the mechanism such that both pressing and releasing the actuating panel excites the transducer element and thus provides energy to the electronic system, and thus likewise a wireless signal is produced. Accordingly, the wireless signal contains not only information for identifying the switch and the actuated actuating panel, but also contains information on the direction of the actuation of the actuating panel. The transducer element creates voltage with a polarity that depends on the direction of actuation. One possibility for detecting the direction of actuation is an evaluation of the polarity of the voltage provided to the electronic system by the transducer element. The wireless signal thus contains, for example, in a list which is not exclusive, the following information:
1. An identification number for the wireless switch.
2. An identifier for the actuating panel.
3. Information on the direction of actuation.
).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein said control module further comprises a control circuit board to electrically connect said one or more activators with said control panel, such that when one of said one or more activators is actuated, said control panel is able to receive the command correspondingly, wherein the step (c) further comprises the steps of: (c1) at the time said micro generator generates electricity, receiving the command correspondingly from said circuit, and (c2) sending the wireless control signal by said control panel according to the command for controlling an electronic device.   as suggested by Grassl  to provide energy-autonomous wireless and perform more than one function for better efficiency (Grassl, P[0005]).
Re-claim 17, Liu as modified discloses the method, as recited in claim 15 above. 
Liu as modified fails to explicitly teach wherein said one or more activators are arranged corresponding to said one or more cover panels respectively for capable of not only controlling a same electronic device but also controlling different electronic devices respectively. 
However, Grassl teaches wherein said one or more activators (3) are arranged corresponding to said one or more cover panels (2) respectively for capable of not only controlling a same electronic device but also controlling different electronic devices respectively ((they provide switching to different devices, or current supply to other devices etc., see control switches have 2 actuating panel which control different devices, cut power supply to load, or the like, like service switch ,see P[0002]), P[0011], actuating panel rocker button rocker switch touch panel Each actuating panel, which may be in the form of, for example, a rocker button, a rocker switch or a touch panel, excites the mechanism such that both pressing and releasing the actuating panel excites the transducer element and thus provides energy to the electronic system, and thus likewise a wireless signal is produced. Accordingly, the wireless signal contains not only information for identifying the switch and the actuated actuating panel, but also contains information on the direction of the actuation of the actuating panel. The transducer element creates voltage with a polarity that depends on the direction of actuation. One possibility for detecting the direction of actuation is an evaluation of the polarity of the voltage provided to the electronic system by the transducer element. The wireless signal thus contains, for example, in a list which is not exclusive, the following information:
1. An identification number for the wireless switch.
2. An identifier for the actuating panel.
3. Information on the direction of actuation.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the device disclosed by Liu wherein said one or more activators are arranged corresponding to said one or more cover panels respectively for capable of not only controlling a same electronic device but also controlling different electronic devices respectively as suggested by Grassl to provide energy-autonomous wireless and perform more than one function for better efficiency (Grassl, P[0005]).
Allowable Subject Matter
Claim 5,6,8,-11,18-22are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 5, recites “inter alia” 5. The self-powered wireless switch, as recited in claim 1, wherein said one or more activators are spacedly supported below said one or more cover panels respectively and each of said one or more cover panels is made of soft material and forms one or more actuation areas which are arranged with respect to said one or more activators respectively, so that an actuation of each of said one or more actuation areas controls the same electronic device or the different electronic devices. “
	The prior art of record combination or alone fails to teach the combination of limitations of claim 1 and claim 5 combined. They fail to teach  claim 1 with The self-powered wireless switch, as recited in claim 1, wherein said one or more activators are spacedly supported below said one or more cover panels respectively and each of said one or more cover panels is made of soft material and forms one or more actuation areas which are arranged with respect to said one or more activators respectively, so that an actuation of each of said one or more actuation areas controls the same electronic device or the different electronic devices.”


    PNG
    media_image6.png
    698
    702
    media_image6.png
    Greyscale

Re-claim 6, recites “ inter alia” 6. The self-powered wireless switch, as recited in claim 1, wherein said supporting panel has a blocking peripheral edge and said switch panel has an engaging peripheral edge movably coupled at said blocking peripheral edge of said supporting panel to prevent said switch panel being detached from said supporting panel, wherein said switch panel is supported in a balanced suspending state via an elasticity of said elastic element so as to couple said switch panel with said supporting panel, wherein when said switch panel is depressed, said switch panel moves up and down along a side of said supporting panel, and that when any position of a non-central portion of said switch panel is depressed, said switch panel is pivotally moved downwardly about where said switch panel coupled with said supporting panel to actuate said micro generator. “
The prior art of record, combined or alone fail to suggest claim 1 and claim 6 combination.
 	Re-claim 8, recites “ inter alia” “8. The self-powered wireless switch, as recited in claim 7, wherein said magnet assembly comprises a permanent magnet and two magnet conductive panels provided at two opposite sides of said permanent magnet to form two opposite magnetic poles thereof, wherein said coil assembly comprise a coil core and a magnetic coil wound around said coil core, wherein said micro generator further comprises a resilient element coupled to said core coil, wherein said core coil is contacted to one of said magnet conductive panels, and said magnetic coil is linked to said control panel, wherein when said switch panel is pressed, said switch panel is arranged to move said magnet assembly and to contact with said another magnet conductive panel via said deformation and restoring of said resilient element, such that an induced current is generated in said magnetic coil for powering and activating said control panel to generate said wireless control signal. “
The prior art of record, combined or alone fail to suggest claim 1 and claim 8 combination.
 	Re-claim 9, recites “ inter alia” “9. The self-powered wireless switch, as recited in claim 1, wherein said control panel comprises a signal generator for generating the wireless control signal, an energy storage operatively linked to said micro generator for storing the electrical energy generated by said micro generator and a regulator operatively linked to said energy storage for regulating the electrical energy stored in said energy storage to provide electricity for said signal generator to generate the control command wirelessly. “
The prior art of record, combined or alone fail to suggest claim 1 and claim 9 combination.
 	Claims 10 and 11 are objected to as being dependent from claim  9.
Re-claim 18, recites “ inter alia 18. The method, as recited in claim 15, wherein each of said one or more cover panels is made of soft material and forms one or more actuation areas which are arranged with respect to said one or more activators respectively, so that an actuation of each of the one or more actuation areas is configured capable of not only controlling the same electronic device but also the different electronic devices respectively, wherein the step (a) further comprises the steps of:  (al) in responsive to the actuation of said corresponding cover panel of said one or more cover panel on different actuation areas of said one or more actuation areas thereof, actuating said base panel downwardly to actuate said micro generator to generate the electrical energy, and (a2) receiving the corresponding command of said corresponding activator with respect to said corresponding actuation area by said control panel.  
The prior art of record, combined or alone fail to suggest claim 15 and claim 18 combination.

Re-claim 19, recites “ inter alia” 19. The method, as recited in claim 15, wherein said micro generator comprises a magnet assembly and a coil assembly which are arranged to be moved in relation to each other to transform the mechanical energy from said switch panel to electrical energy for powering said control panel so as to activate said control panel in a battery-less manner, wherein the step (b) further comprises the steps of: (bl) in responsive to the actuation of said base panel, storing a mechanical energy by deforming an elastic element which is coupled with said micro generator; (b2) releasing the mechanical energy by said elastic element instantaneously when an elastic force of said elastic element is larger than a force of the actuation to transform the mechanical energy to the electrical energy and restoring said elastic element to an initial form thereof; and (b3) restoring said micro generator and said corresponding cover panel being actuated to an initial form thereof after the actuation of said corresponding cover panel by means of said elastic element that generates electrical energy again. “
The prior art of record, combined or alone fail to suggest claim 15 and claim 19 combination.
 Claims 20-22 are objected to as being dependent on claim 19. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834